DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. The applicant argues on pp. 8-10 that element 64 of Matrane cannot be interpreted to be a decoration “formed” at an end of the extension support. The examiner respectfully disagrees. As best understood the applicant is arguing that “formed” is a product-by-process limitation that imparts some particular structure to the decoration. The applicant states that, in connection with the disclosed invention, “[t]he decoration 43 may be in the form of chrome plating of the like, and may be implemented in various other textures and colors in consideration of harmony and with a garnish 2 disposed outside the duct 10” [pp. 8 of the remarks]. It is the examiner’s position that the element 64 of Matrane can fairly be interpreted as “formed” because the plain meaning of formed is “[t]o give form or shape to; to put into or reduce to shape; to fashion, mould” or “[t]o give a specified form to; to mould or fashion into a certain shape, or after, by, from, upon a certain pattern or model; to conform to”1. Since element 64 of Maltrane is shaped or fashioned to fit around the extension support it can fairly be interpreted as being forming a strip extending laterally along the extension support, as required by the claims. Therefore the 35 U.S.C 102 rejections are maintained.

The applicant’s arguments presented with regards to the 35 U.S.C 103 rejection over Steffen in view of Caodoro are persuasive, therefore the rejections are withdrawn. However, a new grounds of rejection is presented over Steffen in view of Mantrane.

The applicant’s amendments dated 01/26/2022 overcome the 35 U.S.C 112(b) rejection presented in the Final Rejection dated 12/06/2021, therefore the rejections are withdrawn.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matrane et al (EP 2993068 A1).
Regarding Claim 1, Matrane et al teaches a vehicle air vent (Figure 1, 10) comprising: 
a duct having a channel therein through which air flows (Figure 3, 28), and having a discharge end through which the air is discharged (Figure 3, 26); 
a first adjuster installed in the duct (Figure 3, 34) and configured to rotate about a first rotary shaft (see annotated Figure 3), an extending direction of a first opening through which the air passes being varied depending on an angle of rotation of the first adjuster (Figure 3, flow path through 24 defined by angle of 34, see also Figures 9 and 15); 
a second adjuster installed in the duct (Figure 3, 36) and configured to rotate about a second rotary shaft (Figure 3, axis of rotation of 86) orthogonal to the first rotary shaft (see annotated Figure 3, 86 is orthogonal to labelled first and third rotary shafts), an extending direction of a second opening through which the air passes being varied depending on an angle of rotation of the second adjuster (Figure 12, angle of 36 governs the horizontal direction of airflow through duct 28); 
a third adjuster (Figure 3, 30) installed on the discharge end and configured to rotate about a third rotary shaft parallel to the first rotary shaft (see annotated Figure 3), a third opening being defined between the third adjuster and the duct (Figure 3, flow path through 26 defined by angle of 36, see also Figures 9 and 15); and 

the third adjuster comprises an extension support (Figure 4, 30) connected to the third rotary shaft (pivot pins that are journaled in the bearings 84 in Fig. 2) in the duct and extending laterally on the discharge end, and a decoration (Figure 5, 64) formed on an exposed end of the extension support to form a strip extending laterally along the extension support.
wherein when the first adjuster rotates, the third adjuster rotates in a direction and an angle corresponding thereto (Figures 9 and 15, rotation and angle of 30 is opposite the rotation of 34).
Regarding Claim 2, Matrane et al teaches wherein the first adjuster (Figure 3, 34) comprises: a blade support (Figure 3, 14) connected to the first rotary shaft in the duct while being in contact with a side wall of the duct (Figure 2, contact with sidewall 18 via pin connections 40); 
an upper blade (Figure 3, 12) disposed at an upper portion of the blade support while being in contact with an upper portion of the duct (Figure 3, mating surfaces of 12 and 48); and 
a lower blade (Figure 3, 16) disposed at a lower portion of the blade support while being in contact with a lower portion of the duct, wherein the first opening is defined between the upper blade and the lower blade (Figure 3, mating surfaces of 16 and 50).
Regarding Claim 5, Matrane et al teaches wherein the first adjuster further comprises a guide partition (Figure 3, middle member 14 of 34) configured to divide the first opening into an upper space between the guide partition and the upper blade (Figure 3, section of 24 in between 12 and 14) and a lower space between the guide partition and the lower blade (Figure 3, section of 24 in between 16 and 14), the guide partition extending in the extending direction of the first opening between the upper blade and the lower blade (Figure 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al (DE 102017011497 A1) in view of Matrane et al (EP 2993068 A1).
Regarding Claim 1, Steffen et al teaches a vehicle air vent (Figure 1, 1) comprising: 
a duct having a channel therein through which air flows (Figure 1, 2.0, see also paragraph 0011), and having a discharge end through which the air is discharged (Figure 1, inlet into section 2.1, defined by grille 6); 
a first adjuster installed in the duct (Figure 6, 3) and configured to rotate about a first rotary shaft (Figure 6, shaft disposed on axis 3.0), an extending direction of a first opening through which the air passes (Figure 1, extending direction of the duct about the displayed x-axis) being varied depending on an angle of rotation of the first adjuster (Figure 2, flow path L1 altered by the adjustment of 3); 
a second adjuster installed in the duct (Figure 1, 8) and configured to rotate about a second rotary shaft orthogonal to the first rotary shaft (Paragraphs 0016 and 0028), an extending direction of a second opening through which the air passes (Figure 4, gaps in duct 2.0 between lamellae 8 extending in the displayed x-axis) being varied depending on an angle of rotation of the second adjuster (Paragraph 0032); and
an interlocking connector (Figure 1, assembly of 5 and 7) configured to operatively connect the first adjuster to the third adjuster (Paragraphs 0030 and 0039) to transmit power (Figure 1, adjustment of member 3 conducted via transfer of mechanical power via shaft 7). 
Steffen et al teaches a control element installed on the discharge end of the vehicle air vent (Figure 1, 5). However, this element does not comprise a third adjuster installed on the discharge end and configured to rotate about a third rotary shaft parallel to the first rotary shaft, a third opening being defined between the third adjuster and the 
Matrane discloses a third adjuster (Figure 3, 30) installed on the discharge end and configured to rotate about a third rotary shaft parallel to the first rotary shaft (see annotated Figure 3), a third opening being defined between the third adjuster and the duct (Figure 3, flow path through 26 defined by angle of 36, see also Figures 9 and 15) wherein the third adjuster comprises an extension support (Figure 4, 30) connected to the third rotary shaft (pivot pins that are journaled in the bearings 84 in Fig. 2) in the duct and extending laterally on the discharge end, and a decoration (Figure 5, 64) formed on an exposed end of the extension support to form a strip extending laterally along the extension support, and wherein when the first adjuster rotates, the third adjuster rotates in a direction and an angle corresponding thereto (Figures 9 and 15, rotation and angle of 30 is opposite the rotation of 34).
In view of the teachings of Matrane, one of ordinary skill in the art would be motivated to modify the control element and air outlet grille of Steffen et al to include a third adjuster configured to rotate according to the direction and angle of rotation of the control element taught by Steffen et al in order to improve the control over the direction of discharged air while providing a user with a visual means of determining the direction of outgoing air. 
Moreover, the combined teachings of Steffen et al in view of Matrane teach wherein when the first adjuster rotates, the third adjuster rotates in a direction and an angle corresponding thereto (Steffen et al Figures 2-3, rotation and angle of 5 is opposite the rotation and angle of adjuster 3). 
Regarding Claim 2, Steffen et al in view of Matrane et al teaches wherein the first adjuster comprises: a blade support (Steffen et al Figure 6, side frame members of 3) connected to the first rotary shaft in the duct (Steffen et al Figure 3, 3.0) while being in contact with a side wall of the duct (Steffen et al Figures 5-6, mating surfaces of the side frame of 3 with duct sections 2.2 and 2.3); 
an upper blade (Steffen et al Figure 1, upper guide element 3.3) disposed at an upper portion of the blade support (Steffen et al Figure 3, positioning of upper guide element 3.3 inside frame of 3) while being in contact with an upper portion of the duct (Steffen et al Figure 1, mating surfaces of upper guide member with duct side member 2.31); and 

Regarding Claim 3, Steffen et al in view of Matrane et al teaches wherein the upper blade comprises: 
an upper arc portion (see annotated Steffen et al Figure 1 below, on the left) having an arc shape in cross section (Steffen et al Figure 1, arc shape of labelled portion of upper blade 3.3) while being in surface contact with the upper portion of the duct (Steffen et al Figure 1, mating surfaces of labelled arc portion with wall of arcuate duct section 2.30), the upper arc portion being configured such that its upstream end is kept in contact with the upper portion of the duct with the first opening extending upward (see annotated Steffen et al Figure 3 on page 8, on the right); and 
an upper inclined portion (Steffen et al Figure 1, inclined surface opposite labelled upper arc portion) extending rectilinearly beneath the upper arc portion while being in contact with the first opening (Steffen et al Figure 1, rectilinear profile of the bottom surface of 3.3), the upper inclined portion being inclined toward the lower blade such that a vertical width of the first opening is reduced toward the discharge end (Steffen et al Figure 1, reduction of opening height in the downstream direction).

    PNG
    media_image1.png
    412
    302
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    420
    331
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    388
    300
    media_image3.png
    Greyscale

Regarding Claim 4, Steffen et al in view of Matrane et al teaches wherein the lower blade comprises: 
a lower arc portion (see labelled lower arc portion annotated Steffen et al Figure 1 above, on the left) having an arc shape in a vertical cross section (Steffen et al Figure 1, arc shape of labelled portion of lower blade 3.3) while being in surface contact with the lower portion of the duct (Steffen et al Figure 1, mating surfaces of labelled arc portion with wall of arcuate duct section 2.30), the lower arc portion being configured such that its upstream end is kept in contact with the lower portion of the duct with the first opening extending downward (see annotated Steffen et al Figure 2 on the previous page, center); and 
a lower inclined portion (Steffen et al Figure 1, inclined surface opposite labelled lower arc portion) extending rectilinearly above the lower arc portion while being in contact with the first opening (Steffen et al Figure 1, rectilinear profile of the upper surface of 3.3), the lower inclined portion being inclined toward the upper blade such that a vertical width of the first opening is reduced toward the discharge end (Steffen et al Figure 1, reduction of opening height in the downstream direction).
Regarding Claim 5, Steffen et al in view of Matrane et al teaches wherein the first adjuster further comprises a guide partition (Steffen et al Figure 1, 3.1) configured to divide the first opening into an upper space between the guide partition and the upper blade (see annotated Steffen et al Figure 1, space between labelled upper arc portion and 3.1) and a lower space between the guide partition and the lower blade (see annotated Steffen et al Figure 1, space between labelled lower arc portion and 3.1), the guide partition extending in the extending direction of the first opening between the upper blade and the lower blade (see annotated Steffen Figure 1, extension of 3.0 in the direction of the opening defined by labelled upper and lower arc portions).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al in view of Mantrane and in further view of Dinant et al (US 20190359034 A1).
Regarding Claim 6, Steffen et al in view of Caodoro et al teaches wherein the second adjuster comprises upright blades (Steffen et al Figure 6, 8, see also Caodoro et al Figure 2a, 15) each connected to a corresponding second rotary shaft in the duct (Steffen et al Figure 4, blades 8 connected to swivel axis 8.0) and having an upright panel shape (Steffen et al Figure 1, shape of 8, consider also Caodoro et al Figure 2a, shape of 15), the upright blades being disposed laterally (Steffen et al Figure 4, disposition of vertical blade members 8). However, the combined teachings do not explicitly teach wherein each upright blade is configured to rotate right or left until its end contacts an end of an adjacent upright blade and blocks air flow through the second opening.
However, Dinant et al teaches a plurality of upright blades (Figure 8, plurality of fins 71) in a vehicle air vent (Figure 8, 1) wherein each upright blade is configured to rotate right or left until its end contacts an end of an adjacent upright blade and blocks air flow through the second opening (Figure 8, orientation of fins 71 to prevent airflow, see also Paragraph 0043).
In view of the teachings of Dinant et al, one of ordinary skill in the art at the time of the claimed invention would be motivated to modify the vertical blades of Steffen et al in view of Caodoro et al in order to provide the vent unit with an additional means of blocking air flow without installing an auxiliary volume control door. 

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al in view of Mantrane and in further view of Bazlo et al (US 20070184774 A1) and eFunda (see attached NPL source).
Regarding Claim 9, Steffen et al in view of Mantrne does not teach wherein the interlocking connector comprises: a first gearing coaxially connected to the first rotary shaft; a third gearing coaxially connected to the third rotary shaft and rotated in a reverse direction along with a forward rotation of the first gearing; and a second gearing disposed between the first gearing and the third gearing and transmitting a rotational force of the first gearing to the third gearing.
However, Balzo et al teaches a gear drive system for an air distribution system (Figure 1, 24) which comprises:
a first gearing (Figure 1, 26) coaxially connected to the first rotary shaft (Paragraph 0015); 
a third gearing (Figure 1, 28) coaxially connected to an additional rotary shaft (Paragraph 0015); 
and a second gearing disposed between the first gearing and the third gearing (Figure 1, assembly of 30 and 32) and transmitting the rotational force of the first gearing to the third gearing (Paragraph 0020).
In view of the teachings of Balzo et al, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the existing interlocking connector of Steffen et al in view of Caodoro et al to include a gear train with a first, second, and third gearing to provide a means of controlling the first adjuster through the third adjuster via incremental control, improving user control over the adjusters inside the duct.
Steffen et al in view of Mantrane et al and Balzo et al does not teach a third gearing rotated in a reverse direction along with the forward rotation of the first gearing.
However, eFunda teaches a first gearing (see labelled eFunda figure below), a second gearing (assembly of idler gears in labelled eFunda figure below), and a third gearing (see labelled eFunda figure below), the third gearing 10rotated in a reverse direction along with the forward rotation of the first gearing (opposite rotation of labelled first and third gears in figure below).

    PNG
    media_image4.png
    349
    724
    media_image4.png
    Greyscale

In view of the teachings of eFunda, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the gear train of Steffen et al in view of Mantrane et al and Balzo et al such that the first gearing and the third gearing rotate in opposite directions to create a contoured air flow path that is directed by the first and third adjusters in tandem with one another.
Regarding Claim 10, Steffen et al in view of  Mantrane et al and in further view of Bazlo et al and eFunda teaches wherein the second gearing (see eFunda labelled figure on the prior page) comprises: a second input gear engaging with the first gearing (see eFunda labelled figure on the prior page) and rotated in the reverse direction along with the forward rotation of the first 20gearing (eFunda labelled figure, opposite rotation of first gearing and second input gear); and a second output gear engaging with the second input gear (see eFunda labelled figure on the prior page) and the third gearing (see eFunda labelled figure on the prior page) and rotated in a forward direction along with the reverse rotation of the second input gear (eFunda labelled figure, rotation of first gearing and second output gear in the same direction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al in view of Mantrane and in further view of Kwak et al (US 20170080781 A1).
Regarding Claim 11, Steffen et al in view of Mantrane et al teaches wherein the interlocking connector comprises: a first link bar connected to the first rotary shaft; and a second link bar hinged, at one end thereof, to the third adjuster and hinged, at the other end thereof, to the first link bar, the first link bar and the third adjuster being operatively interconnected and configured to rotate in different directions by the second link bar.
However, Kwak et al teaches wherein an interlocking connector comprises: 
a first link bar (Figure 3, 52) connected to the first rotary shaft (Figure 3, 46); and 
a second link bar (Figure 3, 54) hinged, at one end thereof, to the third 5adjuster (Figure 3, 56) and hinged, at the other end thereof, to the first link bar (Figure 3, mechanical connection of 54 to 52 via pin 57), the first link bar and the third adjuster being rotated in different directions by the second link bar (Figure 4, opposing orientation of 42 and 60, see also Paragraphs 0050-0051).
In view of the teachings of Kwak et al, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the interlocking connector of Steffen et al in view of Mantrane to include a plurality of link bars to allow for the connector to create a contoured air flow path using both the first and third adjusters as taught by Steffen et al and Mantrane.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 "form, v.1." OED Online. Oxford University Press, March 2022. Web. 14 March 2022.